Citation Nr: 1025988	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1985 to February 
1987.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  

In November 2003, May 2007, and May 2008, the Board remanded the 
case for further action by the originating agency.  The case has 
been returned to the Board for further appellate action.

Unfortunately, the action requested in the May 2008 remand has 
not been completed.  Therefore, the appeal must again be REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran's current representative has not 
yet had an opportunity to participate in this appeal.  

At this juncture, the Board notes that the Veteran was provided 
with a March 2010 letter that requested he clarify his current 
representation.  The letter noted that if the Veteran did not 
reply within 30 days, the Board would proceed as if he was not 
represented.  However, even though the Veteran failed to reply, 
the Board notes that a valid signed and dated Appointment of 
Veterans Service Organization as Claimant's Representative in 
favor of the Puerto Rico Public Advocate for Veterans Affairs is 
contained in the claims folder, and there is no indication that 
the Veteran has withdrawn this representation.  Therefore, the 
March 2010 letter was in error, and the Puerto Rico Public 
Advocate for Veterans Affairs represents the Veteran in this 
appeal. 

In this regard, the May 2008 remand noted that with additional 
evidence the RO had received in June 2005, the Veteran had also 
submitted a signed VA Form 21-22, dated in May 2005, appointing 
the Puerto Rico Public Advocate for Veterans Affairs as his 
representative.  After completing the development requested in 
the May 2007 remand, VA's Appeals Management Center (AMC) 
prepared a supplemental statement of the case (SSOC) in January 
2008, and mailed copies of that document to the Veteran and, 
erroneously, to his prior representative, Disabled American 
Veterans, but not the Puerto Rico Public Advocate for Veterans 
Affairs, his current representative. 

The May 2008 remand then noted that it would be prejudicial to 
the Veteran for the Board to proceed with final appellate 
consideration of his appeal without first sending his 
representative a copy of the January 2008 SSOC and without 
providing that organization an opportunity to submit additional 
argument in his appeal.  See 38 C.F.R. § 20.31 (2009). 

Unfortunately, the Veteran's current representative was never 
sent a copy of the January 2008 SSOC.  In fact, an additional 
SSOC was provided to the Veteran in September 2009, but the copy 
was again sent to the prior representative instead of the Puerto 
Rico Public Advocate for Veterans Affairs.  

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

Send the veteran's representative - the 
Puerto Rico Public Advocate for Veterans 
Affairs - a copy of the January 2008 SSOC 
and the September 2009 SSOC and provide 
that organization an opportunity to submit 
additional argument in his appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


